Citation Nr: 0532620
Decision Date: 12/02/05	Archive Date: 03/02/06
	_
DOCKET NO. 02-14 774                        DATE DEC 02 2005


	On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1. Entitlement to service connection for a low back injury.

2. Entitlement to service connection for a cervical spine injury.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Regional Office (RO) that denied the veteran's claim for service connection for residuals of injuries to the low back and cervical spine. When this case was previously before the Board in July 2003, it was remanded for additional development of the record. As the requested development has been accomplished, the case is again before the Board for appellate consideration.

FINDINGS OF FACT

1. The veteran's in-service low back problems were acute and transitory and resolved without residual disability.

2. The veteran's current low back disability was initially manifested many years after service, and has not been shown by competent medical evidence that it is etiologically related to service.

3. Any in-service complaints referable to the cervical spine were acute and transitory and the cervical spine was normal on the separation examination in September 1976.

4. The veteran's current cervical spine disability was first documented years after service, and has not been shown by competent medical evidence that it is etiologically related to service.

-2



CONCLUSIONS OF LA W

1. Residuals of a low back injury were not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303(b), 3.307, 3.309 (2005).

2. Residuals of a cervical spine injury were not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. . § 3.303(b), 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Duty to notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.

- 3 



Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued to the veteran in March 2004. This letter informed the veteran of the information and evidence required to substantiate the claims, and of his and VA's respective duties for obtaining evidence. The appellant was also asked to submit evidence and/or information in his possession, pertinent to the appeal, to VA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits. Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. Although the notice was provided to the appellant after the initial adjudication, the appellant has not been prejudiced thereby. The content of the notice provided to the appellant fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. Not only has the appellant been provided with every opportunity to submit evidence and argument in support of his claim and. to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice. Further, the Board finds that the purpose behind the notice requireinent has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

Duty to assist

With regard to the duty to assist, the record contains private, VA and service department medical records, and the report of VA examinations. The appellant has been afforded the opportunity for a personal hearing on appeal. The Board has carefully reviewed the appellant's statements and concludes that he has not identified further evidence not already of record that could be obtained. The Board has also perused the medical records for references to additional treatment reports

- 4 



not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim. Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestations of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war or during peacetime. service after December 31, 1946, and arthritis becomes manifest to a degree of 10

- 5 



percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The evidence supporting the veteran's claim consists of some of the service medical records, post-service medical records and the opinion of a private physician. In this regard, the Board acknowledges that the veteran was seen on several occasions during service for complaints pertaining to his back. The Board notes that in November 1969, he reported that he injured his back the previous day. His range of motion was decreased on examination, and medication was prescribed. The veteran had complaints of tingling and pain in his legs and arms in December 1972. He also stated on a report of medical history in December 1973 that he had experienced recurrent back pain. The veteran again reported low back pain in April 1976. He related that three days earlier he moved a bed and indicated that he might have injured his back at that time. Following an examination, the impression was strained muscle group. Medication and exercises were recommended. There were no complaints or findings relative to the back on examination for separation from service in September 1976, nor on examination for Reserve service in December 1976.

The record also shows that the veteran was seen at a private facility for neck and right shoulder pain in March 1983. Additional private medical records show that. cervical myositis was reported in 1983, and that arthritis was noted on a cervical spine X-ray study in August 1989. The veteran underwent surgery for a herniated nucleus pulposus at C6-6, with right C7 radiation in October 1998. The Board further observes that when the veteran was seen at a private facility in April 2000, an X-ray study of the lumbar spine from another medical provider revealed evidence of mild lumbar spondylosis at the LI-2 level.

In a statement received in July 2005, M.R. Ruley, M.D., related that he had been treating the veteran for 25 years, and that the veteran had been evaluated by numerous specialists for his cervical and lumbar spine problems that had been

- 6 



progressive over the years. Dr. Ruley noted that he had reviewed the veteran's past military medical records and noticed that the veteran had experienced back problems while in service. He stated that the veteran was treated four times for an injury to his back, once for muscle strain, and two other visits where he had back pain, but a definitive diagnosis was not noted. He also noted that the veteran had described having recurrent back pain on a re-enlistment physical examination. The physician commented that there was no other history of injury to the veteran following service. Dr. Ruley commented that during the years he had treated the veteran, he continued to have back problems at multiple levels of his spine, including spurring, bulging discs, stenosis and narrowing of the cervical spine and lumbar spine. He indicated that the veteran felt that his current back problems were related to injuries he received in service. Dr. Ruley commented that since the veteran had no other history of back problems other than when he was in service, and no prior history of back problems before he entered service, it seemed reasonable to conclude that the progressive back problems might be related to the injuries he had in service.

The evidence against the veteran's claim includes the service medical records and the reports of V A examinations. In this regard, the Board acknowledges that the veteran was seen for back pain in November 1969, but an X-ray study of the lumbosacral spine at that time revealed no deformity or fracture. Similarly, although the veteran did report a history of recurrent back pain in December 1973, on clinical evaluation on the re-enlistment examination that month, the neck and spine were normal. As noted above, the veteran was seen for a strain of the back muscles in April 1976. It is significant to observe, however, that he specifically denied recurrent back pain on the report of medical history on the separation examination in September 1976 and again on an examination for the Reserves in December 1976. While the veteran asserts that he checked this box in error, the fact remains that he did so. The Board also points out that clinical evaluations of the neck and spine in September and December 1976 demonstrated no clinical abnormality.

The veteran was initially examined by the VA in February 1981. There were no pertinent findings concerning the low back or neck. The veteran was apparently

- 7 




first seen for neck problems in 1983, and there is no indication of any problem involving the lumbar spine for many years after service.

Finally, the Board emphasizes the opinion provided by the VA examiner following the VA examination in March 2005. The Board notes that the diagnoses at that time included lumbosacral disc bulging; lumbosacral facet hypertrophy; lumbosacral neural foraminal narrowing with lumbosacral radiculopathy; cervical spondylosis; cervical spinal stenosis; cervical radiculopathy; and cervical neck surgery by history. Based on the examination results and a review of the claims folder, the examiner concluded that it was .less likely than not that the cervical spine disabilities were etiologically related to the clinical findings in service. The examiner stated that he was unable to document evidence of the neck or cervical spine injury or chronic cervical spine or neck condition in the service medical records. For that reason, he was unable to say that the veteran's current cervical spine condition was related to or linked in any way to any activity that occurred in service.

Similarly, the VA physician opined that it was less likely than not that the veteran's low back condition was etiologically related to.the clinical findings noted in service. He discussed the service medical records that mentioned visits for back complaints. He added that the reason he could not attribute the veteran's current findings pertaining to the lumbar spine to the findings in the service medical records was that there were only two documented visits for back pain, and these appeared to be for muscle strain. There was not a strong enough body of evidence in the veteran's service medical records to say that it was likely that the veteran's current lumbar condition was related to service. The examiner added that he had to consider the possibility that the veteran had recovered from his lumbar strain by 1976 and that the damage to the spine actually happened over the 20-year period following service when the veteran was working.

An evaluation of the probative value of a medical opinion is based on the medical expert's personai examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached. The credibility and weight to be attached to such opinions are within the providence of the Board as

- 8 



adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36,40 (1994). In reviewing the medical evidence, the Board is "certainly free to discount the credibility of [ a] physician's statement. Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualification and analytical finding, and the probative weight of a medical opinion may be reduced ifthe examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993). The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177 (180) (1995). See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998)
(medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

The Court has addressed tbe question of the weight to be accorded to medical opinions of the claimant's treating physician. In Guerrieri v. Brown, 4 Vet. App. 467 (1993), the Court specifically declined to adopt the "treating physician" rule. In Schisler v. Heckler, 787 F .2d. 76, 81 (2nd Cir. 1986), the United States Court of Appeals for the Second Circuit promulgated the rule as follows:

[The] treating source's opinion on the subject of medical disability, i.e., diagnosis and nature and degree of impairment, is (i) binding on the factfinder unless contradicted by substantial evidence; and (ii) entitled to some extra weight, ...although resolution of genuine conflicts between the opinion of the physician, with its extra weight, and any substantial evidence to the contrary remains the responsibility of the fact-finder.

- 9 


The rule was adopted for the Social Security system to resolve conflicting medical evidence. However, in refusing to invoke the rule for the VA adjudication system, the Court held that the Board "must articulate the reasons or bases for accepting or rejecting the medical opinions of treating physicians and psychologists for the weight it ascribes to the evidence. Guerrieri, at 472. In White v. Principi, 243 F. 3d (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit upheld the determination of the Court that failed to adopt the "treating physician" rule.

The Board recognizes that there are conflicting medical opinions in this case. The Board finds that the opinion of the VA examiner is of greater probative value than that of Dr. Ruley, the veteran's private physician. Although it is apparent that Dr. Ruley had access to some of the veteran's service medical records, the fact remains that he provided no explanation for his opinion. In contrast, the VA physician indicated that the veteran had recovered from any in-service injury and that the disabilities to the spine had occurred following service. He noted that there were only a few entries in the service medical records relating to treatment for back problems, and that these were for a strain. It must also be observed that Dr. Ruley's opinion was speculative in nature. Accordingly, the Board concludes that' the preponderance of the evidence is against the claims for service connection for residuals of a low back injury or an injury to the cervical spine.

ORDER

Service connection for a low back injury is denied.

Service connection for a cervical spine injury is denied.

U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

- 10 



